DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Paragraph 2, “analytes sensors” should read “analyte sensors”
Paragraph 64, line 2, “senor system” should read “sensor system”
Paragraph 69, lines 1, 3, 5, 12, “analyte sensor 10” should be “analyte sensor 104”
Paragraph 76, line 11, “210may” should read “210 may”
Paragraph 121, line 5, “satisfied.)In” should read “satisfied). In”
Paragraph 128, line 2, “method 800” should read “method 700”
Paragraph 145, line 1, “method 700” should read “method 770”
Paragraph 147, line 7, a period is missing from the end of the sentence.
Paragraph 161, line 1, “enlarge view of portion” should read “enlarged view of a portion”
Paragraph 164, line 10, “etc.)).” should read “etc.).”
Appropriate correction is required.

Claim Objections
Claims objected to because of the following informalities:  
Claim 9, “includes or a” should read “includes a.”
Claims 12-13, “wherein system” should read “wherein the system.”
Claims 26, 30, and 36 should read “further comprising” instead of just “comprising.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 29, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 introduces a “second communication circuit, wherein the system shifts from communicating via the first communication circuit to communicating via the second circuit responsive to satisfaction of the first condition.” However, claim 1 previously recites that the system shifts to a second communication mode of the first communication circuit when the first condition is satisfied. It is unclear whether communication occurs via the second circuit only or via a combination of the second circuit and the second mode of the first circuit or whether the second communication is the same as the second mode of the first circuit. Applicant should modify the claim to reflect the intended meaning. For examination purposes, the claim will be interpreted as the system shifting from communicating via the first mode of the first communication circuit to communicating via both the second communication 
Claim 29 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a first communication mode and, accordingly, the identification/description is indefinite.
Claim 39 recites the step "wherein shifting from the second communication mode back to the first communication mode…”  There is insufficient antecedent basis for a shifting step from the second communication mode back to the first communication mode in independent claim 15. It appears that claim 39 should be dependent on claim 36 and will be examined accordingly. Applicant is advised that should claim 37 be found allowable, claim 39 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. See MPEP § 608.01(m).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 10-13, 15-16, 23-24, 28, 30-36, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US 2018/0027412, hereinafter Mandapaka.
Regarding claim 1, Mandapaka teaches (paragraphs 393-404) an analyte monitoring system (analyte sensor system 708) comprising: 
an analyte sensor (analyte sensor 10) configured to generate a sensor signal representative of an analyte concentration level of a host; 
a first communication circuit (transceiver 360 of analyte sensor system 708, paragraph 345, line 13) configured to transmit a wireless signal  in a first communication mode (“connected model”; “connected devices periodically exchange messaging to maintain the connection,” paragraph 394, lines 21-22) and a second communication mode (“connect/disconnect or intermittent/periodic connection model” paragraph 393, lines 5-6); 
and a processor (processor 380; “the tasks or operations performed in connection with the procedure may be performed by hardware, software, firmware or any combination thereof incorporated into one or more of computing devices, such as one or more of analyte sensor system 708…,” paragraph 344, lines 4-9), wherein the processor determines whether a first condition is satisfied, the first condition relating to the sensor signal or to communication by the first communication circuit, and shifts the system to a second communication mode responsive to the first condition being (“the connection model used can be toggled/switched adaptively”; the system adaptively chooses between the connected model and a connect/disconnect model depending on the severity of glucose fluctuations or on the network conditions, paragraphs 403-404).  
Regarding claim 2, Mandapaka teaches the first condition is an analyte management condition and the processor determines whether the sensor signal, or an analyte parameter based on the sensor signal, satisfies the analyte management condition (“during times when glucose variations are typically severe, analyte sensor system 708 and/or display device 710 may initiate operation under the connected model,” paragraph 403, lines 18-20; conversely, it can be understood that in times when glucose variations are not severe, the system adaptively uses a connect/disconnect model instead).
Regarding claim 4, Mandapaka teaches the analyte management condition includes a trend in the analyte parameter or sensor signal (rapid or large changes in magnitude indicate that communication should be done via a connected model, paragraph 403).
Regarding claim 5, Mandapaka the first condition includes a connectivity condition (“network parameters, network conditions, the quality of the radio link…may serve as the basis for operating under the connected model on an adaptive basis,” paragraph 404, lines 1-7).
Regarding claim 6, Mandapaka the connectivity condition includes sustained successful communication over a specified period (“when [network] degradation is detected, analyte sensor system 708 and display device 710 may initiation operation under the connected model,” paragraph 404; conversely, it can be understood that when no degradation is detected, i.e., communication is sustained, another communication model is used, such as the connect/disconnect model).
Regarding claim 8, Mandapaka teaches the first communication mode uses more power than the second communication mode and the system conserves power by shifting to the second communication mode responsive to the first condition being satisfied (by switching from the continuous connected model to the periodic connect/disconnect model, “the overall number of messages exchanged during communication of analyte data (and hence the power consumption) may be reduced,” paragraph 420, lines 8-10).
Regarding claim 10, Mandapaka teaches the analyte monitoring system of claim 1, wherein the processor (processor 380; “the processor is further configured to adaptively cause the analyte sensor system to maintain the first connection and transmit the analyte data,” paragraph 0045, lines 4-7), after determining that the first condition is satisfied and shifting the system to the second communication mode, determines whether a second condition is satisfied, and shifts the system from the second communication mode to the first communication mode responsive to the second condition being satisfied (“during times when glucose variations are typically severe, analyte sensor system 708 and/or display device 710 may initiate operation under the connected model,” paragraph 403, lines 18-20).
Regarding claim 11, Mandapaka the second condition includes an error state (“when [network] degradation is detected, analyte sensor system 708 and display device 710 may initiation operation under the connected model,” paragraph 404, lines 16-18), an alarm state, an alert state (“during times when glucose variations are typically severe, analyte sensor system 708 and/or display device 710 may initiate operation under the connected model,” paragraph 403, lines 18-20; “a hypoglycemic alert may include alert conditions indicating a minimum glucose level,” paragraph 252, lines 5-6), or a sensor expiration status. 
Regarding claim 12, Mandapaka teaches (Figs. 2A, 2B, paragraph 271) the analyte monitoring system of claim 1, wherein the system includes a base (mounting unit 214) configured to couple to a host, the base including the analyte sensor (10), and a sensor electronics package (sensor electronics module 12) configured to couple to the base, the sensor electronics package including the first (a sensor electronics module can include processor 380 and transceiver 360, paragraph 297, lines 4-6).
Regarding claim 13, Mandapaka teaches (Fig. 2B, paragraph 272) the analyte monitoring system of claim 1, wherein the system includes a disposable base (“mounting unit 214 can be disposed of”) configured to couple to the host and a reusable sensor electronics package coupled to the base (sensor electronics module 12 can be reusable”), the sensor electronics package including the first communication circuit.
Regarding claim 15, Mandapaka teaches a method (paragraphs 393-404, Figs. 13B-13C) of managing power consumption in an analyte monitoring system (analyte sensor system 708) comprising: 
receiving from an analyte sensor (continuous analyte sensor 10) an analyte signal representative of an analyte concentration level (step 1315B); 
determining a whether a first condition is satisfied (the system adaptively chooses between the connected model and a connect/disconnect model depending on the severity of glucose fluctuations or on the network conditions, paragraphs 403-404), the first condition relating to the sensor signal or to communication by a first communication circuit (transceiver 360);
responsive to the first condition being satisfied, shifting (step 1310C) from a first wireless communication mode (“connected model” or communication 780) to a second wireless communication mode (“connect/disconnect model” or communication 725 or 740); and 
transmitting a wireless signal relating to the analyte signal using the second wireless communication mode (step 1315D).
Regarding claim 16, Mandapaka teaches determining whether the first condition is satisfied includes determining whether a connectivity condition has been satisfied (“network parameters, network conditions, the quality of the radio link…may serve as the basis for operating under the connected model on an adaptive basis,” paragraph 404).
Regarding claim 23, Mandapaka teaches the method of claim 15, wherein the first wireless communication mode (“connected model”) consumes more power than the second wireless communication mode (“connect/disconnect model”), wherein the system saves power when the first condition is satisfied by shifting to the second wireless communication mode (by switching from the continuous connected model to the periodic connect/disconnect model, “the overall number of messages exchanged during communication of analyte data (and hence the power consumption) may be reduced,” paragraph 420, lines 8-10).
Regarding claim 24, Mandapaka teaches the first wireless communication mode is a continuous connection mode (“analyte sensor system 708 and display device 710 remain connected,” paragraph 394, lines 13-17) and the second wireless communication mode is a periodic connection mode (“communications between analyte sensor system 708 and display device 710 may be periodic or intermittent in nature”, paragraph 393, lines 6-9). 
Regarding claim 28, Mandapaka teaches the second wireless communication mode uses less power than the first wireless communication mode (by switching from the continuous connected model to the periodic connect/disconnect model, “the overall number of messages exchanged during communication of analyte data (and hence the power consumption) may be reduced,” paragraph 420, lines 8-10).
Regarding claim 30, Mandapaka teaches the method of claim 15, further comprising (Fig. 7A, 7K, 12A) performing an authentication process (operation 705c in Fig. 7A; operation 1205B, 1205C in Fig. 12A) in the first wireless protocol (communication 780), shifting to the second wireless protocol (communication 725) after authentication (operation 1205D), and transmitting encrypted broadcast data via the second wireless protocol (operation 1205H). Fig. 7K shows the authentication process (720) (780, see Fig. 7J for more details) and then entering a periodic connect/disconnect model (725, see Fig. 7C for more details).
Regarding claim 31, Mandapaka teaches performing an authentication process includes exchanging keys in over a two-way communication link (see 705c in Fig. 7A; analyte sensor system 708 and display device 710 exchange challenge values; see Fig. 12B, 12C for additional embodiments of exchanging keys in the authentication process).
Regarding claim 32, Mandapaka teaches the encrypted broadcast data includes analyte concentration level information (“encrypted analyte value,” operation 1205H), trend information, or state information, and the encrypted broadcast data is used to determine whether to shift from the second wireless communication mode to the first wireless communication mode (communication 780 can be initiated with communication session 720 such that authentication occurs, paragraph 395, lines 7-13; Fig. 7J; rapid or large changes in magnitude are severe glucose variations indicating that communication should be done via a connected model, paragraph 403).
Regarding claim 33, Mandapaka teaches the encrypted broadcast data (“encrypted analyte value,” operation 1205H), includes an indication to shift back from the second wireless communication mode to the first wireless communication mode (rapid or large changes in magnitude are severe glucose variations indicating that communication should be done via a connected model, paragraph 403).
Regarding claim 34, Mandapaka teaches a processor (processor 380) operatively coupled to the analyte sensor determines whether the first condition is satisfied (“the analyte sensor system includes a processor operatively coupled to the analyte sensor and the transceiver,” paragraph 0017, lines 6-7; “the processor is further configured to adaptively cause the analyte sensor system to maintain the first connection and transmit the analyte data,” paragraph 0045, lines 4-7).
(see step 1310D of Fig. 13B; glucose variations “may not be ideally addressed by the analyte sensor system 708 operating under the connect/disconnect model…thus, during times when glucose variations are typically severe, analyte sensor system 708 and/or display device 710 may initiate operation under the connected model,” paragraph 403, lines 14-22).
Regarding claim 36, Mandapaka teaches shifting from the second wireless communication mode to the first wireless communication mode responsive to the second condition being satisfied (“at operation 1310D, method 1302 optionally includes switching between operation in the first mode and operating in the second mode,” paragraph 0418, lines 11-16; the system adaptively chooses the connected model when glucose fluctuations are severe or network conditions are poor, paragraphs 403-404).
Regarding claim 40, Mandapaka teaches (paragraph 468-469) modulating power output from the first communication circuit to increase range or bandwidth by increasing power output (using higher transmission power increases transmission range, paragraph 0468, lines 4-6) and to conserve energy by decreasing power output from the first communication circuit (“transmission power may be decreased in situations such as when devices are very close to analyte sensor system 708…thus extending battery life,” paragraph 469, lines 14-16) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7, 14, 17-19, 27, 29, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mandapaka, as applied to claims 1, 6, 10, 15, and 36 above.
Regarding claim 7, Mandapaka teaches the analyte monitoring system of claim 6 and that a connectivity condition and an analyte management condition are indications that communication via a connected model is better over a connect/disconnect model (paragraphs 403-404). Mandapaka does not teach the first condition comprises both the connectivity condition and the analyte management condition, and the first condition is satisfied when both the connectivity condition and the analyte management condition are satisfied. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Mandapaka’s invention such that the first condition included both the connectivity condition and the analyte management condition, and satisfaction of the first condition is dependent on satisfaction of both the connectivity and analyte management condition. Mandapaka teaches the connectivity condition and analyte management condition are both indications to use a connected model, so one would be motivated to combine the two conditions because the result of the combination would be predictable. This arrangement would also ensure that all conditions are stable before the system enters the periodic connect/disconnect model.
Regarding claim 14 (see rejection under 112(b) regarding claim interpretation), Mandapaka teaches the analyte monitoring system of claim 1 and a separate embodiment comprising a second communication circuit (display device 310b), wherein communication is established between the analyte sensor system 708 and display device 310a and between the display device 310a and a second display device 310b, such that the second display device is “tethered” to the sensory system (paragraph 542-543). The system shifts from communicating via the first mode (“connected model”) of the first communication circuit to communicating via both the second mode (“connect/disconnect model”) of (display device 310b) responsive to satisfaction of the first condition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Mandapaka such that in the “connect/disconnect model” additional communication between the first display device and a second display device is established. By doing so, communication between the first and second display devices can enable a longer communication range (such as when a display device is a repeater; “a repeater is configured to repeat a wireless communication from the sensor electronics module to the display device located remotely” paragraph 259) while reducing power burden on the sensor system itself since it is only communicating with one external device. One would have been motivated to implement this system under the “connect/disconnect model” as one method to reduce power consumption when the analyte sensor system is in a stable state.
Regarding claim 17, Mandapaka teaches the method of claim 16, wherein the first condition includes an analyte management condition and determining whether the first condition is satisfied includes analyzing the analyte signal, or an analyte parameter based on the analyte signal, to determine whether the analyte management condition is satisfied (“during times when glucose variations are typically severe, analyte sensor system 708 and/or display device 710 may initiate operation under the connected model,” paragraph 403, lines 18-20). Mandapaka does not explicitly teach the first condition including both a connectivity condition (such as in claim 16) and a analyte management condition (such as in claim 17); however, as stated in the rejection for claim 7, it is obvious to combine both the analyte management condition and the connectivity condition within the first condition because Mandapaka teaches both are indications to communicate via the connected model. Therefore, satisfying both the analyte management condition and the connectivity condition would indicate that the system is stable, and communication via the connect/disconnect model can be used to save energy.
(rapid or large changes in magnitude are severe glucose variations indicating that communication should be done via a connected model, paragraph 403)
Regarding claim 19, Mandapaka teaches whether a first condition is satisfied includes applying the analyte parameter to a model (rapid or large changes in magnitude are severe glucose variations used as indications of a first condition, paragraph 403; rapid or large changes may be compared with a known trend (model) to determine an abnormal state, for example, “a hypoglycemic alert may include alert conditions indicating a minimum required trend in the host’s glucose level that must be present,” paragraph 252).
Regarding claim 27, Mandapaka teaches the method of claim 15, but does not explicitly teach that the first wireless communication mode has a longer range than the second wireless communication mode. Mandapaka does teach increasing the communication range of an analyte sensor system’s advertising pattern (the pattern it sends out to connect to a display device) by increasing power output (when out of range of a display device, the analyte sensor system may increase transmission power to ensure connection to a display device, page 48, column 2, lines 1-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first wireless communication mode (“connected model”) of Mandapaka to include increasing power output to increase communication range or bandwidth. Mandapaka already teaches that degradation in network signal are indications to use the first communication mode (paragraphs 403-404), so one would be motivated to increase power output to resolve such connectivity issues.
Regarding claim 29, Mandapaka teaches the method of claim 15 and also teaches an embodiment (paragraphs 542-543) in which there is a first wireless protocol between a sensor system (paragraph 544, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second communication modes taught by Mandapaka by having the “connected model” communicate via Bluetooth protocols and the “connect/disconnect model” communicate via NFC protocols. By doing so, one can reduce the power consumption by the first communication circuit in the second communication mode, especially since the second communication mode is used when there are no connectivity issues due to devices being out of range. This method additionally reduces setup time for the additional display device (paragraph 541, lines 3-4).
Regarding claim 37, Mandapaka does not explicitly state that shifting from the second communication mode back to the first communication mode includes increasing power output to increase communication range or bandwidth, however, Mandapaka does teach modifying an analyte sensor system’s advertising pattern (the pattern it sends out to connect to a display device) to “advertise longer, more frequently, and/or with higher resolution intervals, and/or with higher transmission power” when “a user has an alert condition…and the user is out of range of her display devices 710” (page 48, column 2, lines 1-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first communication mode (“connected model”) of Mandapaka to include increasing power output to increase communication range or bandwidth. Mandapaka already teaches that abnormal variations in glucose levels and degradation in network signal are indications to use the (paragraphs 403-404), so one would be motivated to increase power output to resolve such connectivity issues and to ensure a user is notified of an alert state.
Regarding claim 38, while Mandapaka does not explicitly state that shifting from the first wireless communication mode to the second wireless communication mode includes reducing power output from a communication circuit to save energy, Mandapaka does teach that “transmission power may be decreased in situations such as when devices are very close to analyte sensor system 708…thus extending battery life,” paragraph 469, lines 14-16), and as stated before in the rejection for claim 37, shifting from the second wireless communication mode to the first wireless communication mode can involve an increase in power output. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second communication mode of Mandapaka by including a decrease in power output to save energy. Since the second communication mode already uses less power due to it being a periodic connection and since the second communication mode operates when there is no alert state or network degradation state, one would have been motivated to reduce power output because an increased communication range is unnecessary and extending battery life is desirable.
Regarding claim 39 (see rejection for claim 37), Mandapaka teaches shifting from the second communication mode back to the first communication mode includes increasing power output to increase communication range or bandwidth (during an alert state or when out of range of a display device, the analyte sensor system may increase transmission power to ensure connection to a display device, page 48, column 2, lines 1-11).

Claims 3, 9, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mandapaka, as applied to claims 1, 2, 15 and 19 above, in view of U.S. Patent Publication No. US 2012/0078071, cited in Applicant’s IDS, hereinafter Bohm. Bohm teaches an analogous analyte monitoring system with a .
Regarding claim 3, Mandapaka teaches the analyte monitoring of claim 2 and that large variations in glucose levels (a trend) are indicative of communication via a connected model over a connect/disconnect model (paragraph 403), and detecting a hyperglycemic or hypoglycemic condition is an object of a continuous analyte monitoring system (paragraphs 4-5). Mandapaka fails to teach that an analyte management condition includes a range of analyte levels. Bohm teaches the sensor electronics module 12 can enter a low power mode when an analyte level is below a predetermined threshold, or enter a higher power operational mode when a sensor reading is above a predetermined threshold (paragraph 216). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Mandapaka’s invention to use ranges of analyte levels in determining satisfaction of the first condition. Bohm already teaches two ranges of analyte levels (below the predetermined threshold and above the predetermined threshold) as part of determining the first condition. One would have been motivated to use these ranges as additional indications to communicate in a continuous mode over a periodic mode, because Bohm teaches that hyperglycemic and hypoglycemic conditions constitute an alarm state indicative of clinical danger (paragraph 90, lines 7-8). It would further be of interest to one of ordinary skill in the art to include additional ranges of analyte levels other than the two suggested by Bohm, such as a range indicative of hypoglycemia and a range indicative of hyperglycemia as suggested by Mandapaka (paragraphs 4-5).
Regarding claim 9, Mandapaka teaches the analyte sensor system of claim 1, wherein the first communication mode includes a continuous connection mode or a periodic connection mode (“connected model,” paragraph 394), but Mandapaka fails to teach that the second communication (“connect/disconnect model”) includes or a one-way communication mode or a near-field communication mode. Bohm teaches a low power mode for an analyte sensor system wherein the sensor electronics do not transmit analyte data and only listen for a query from a display device (the sensor system in low power mode can remain in a listening mode for a signal from an external device, paragraph 0219). Bohm teaches that establishing a one-way communication mode between the sensor system and the display device conserves power in the wireless sensor system because listening requires less power than transmitting signals (“listening for a signal can use less power than transmitting,” paragraph 219, lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connect/disconnect model taught by Mandapaka to only communicate in one-direction from the display device such that the sensor system continues to receive analyte measurements from the analyte sensor, but only transmits information to an external device upon satisfaction of a second condition and shifting to the first communication mode or if a signal from a display device causes the system to enter a continuous connection mode. By doing so, one is able to further limit power consumption by the communication circuit when analyte levels and connectivity conditions are stable.
Regarding claim 20, Mandapaka teaches the method of claim 19 wherein a first condition can involve applying the analyte signal to a model but fails to teach that the model is a state model that includes a plurality of analyte concentration level states. Bohm teaches a method (paragraphs 203-205) that includes iteratively analyzing sections of a received waveform signal to determine if any section is different from a valid waveform (“if, however, any section is determined to be different from a valid waveform, then the interrupt routine determines that the single signal is not valid,” paragraph 204, lines 13-15). Thus, there are multiple “valid waveforms” (a plurality of analyte concentration level states) under which an analyte signal can be accepted. Bohm teaches that this routine saves power (“an interrupt check routine state, which can consume less power than waking the processor to its operational state,” paragraph 202, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the interrupt check routine taught by Bohm in the analyte sensor system taught by Mandapaka. By adding a check routine to the analyte sensor system of Mandapaka, the sensor system is able to filter out glitches in signal that are not valid analyte measurements and thus prevent the system from unnecessarily changing communication modes. One would have been motivated to add this routine in order to reduce overall power usage of the sensor system, which is limiting factor in wireless sensor systems (Mandapaka paragraph 6).
Regarding claim 21, Bohm teaches the analyte concentration level states include one or more of analyte concentration ranges and analyte concentration trends (analyte signals must match a “valid waveform,” paragraph 204).
Regarding claim 22, Mandapaka teaches a plurality of indications regarding the communication state of the sensor system and switching communication sessions based on the detected communication state (“display device 710 may monitor network parameters, network conditions, and/or radio link quality. These measurements may then be compared to a threshold such that switching the mode of operation may be done adaptively responsive to the threshold being crossed,” paragraph 404).
Though neither Mandapaka nor Bohm teach a state model that combines analyte concentration level states and communication states, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the different communication states detected by the sensor system taught by Mandapaka with the state model taught by Bohm. This combination could be implemented by determining satisfaction of a communication state after a signal is determined .

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mandapaka, as applied to claim 15 above, in view of U.S. Patent No. 8,512,276, hereinafter Talbot. Talbot teaches a system in the analyte sensing art comprising an analyte sensor and a separate infusion device which communicate wirelessly.
Regarding claim 25, Mandapaka teaches the method of claim 15, wherein the first wireless communication mode is a two-way communication mode (“analyte sensor system and display device 710 remain connected…connected devices periodically exchange messaging to maintain the connection,” paragraph 394) but fails to teach that the second wireless communication mode is a one- way communication mode that includes communication from the first communication circuit. Talbot teaches a blood glucose meter 10 that analyzes a test strip of a user’s blood. The blood glucose meter communicates a blood glucose measurement wirelessly to an external insulin infusion pump 50 (Column 10, lines 32-40). Talbot teaches that one-way communication between the meter 10 and the pump 50 has decreased battery power requirements when compared to two-way communication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the connect/disconnect model taught by Mandapaka to only communicate in one-direction from sensor system such that the sensor system transmits analyte data, but does not receive commands from external display devices. By doing so, one is able to further limit 
Regarding claim 26, Mandapaka teaches that a display device can transmit sensor calibration (“display devices are capable of obtaining calibration information and wirelessly transmitting the calibration information to the sensor electronics module,” paragraph 265, lines 14-16) but does not explicitly teach shifting back to the two-way communication mode when a sensor calibration is needed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the communication modes taught by Mandapaka and Talbot to include sensor calibration as an indication to return to a continuous two-way communication mode. One would have been motivated to do so because Mandapaka teaches a sensor system needs to be able to receive calibration data from a display device, and the sensor system in the one-way communication mode taught by Mandapaka and Talbot is not configured to receive signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791